NO. 07-10-0234-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                     JULY 13, 2010


                            In re JOHNNY LEE REY, Relator


                                Memorandum Opinion


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Pending before the court is the petition of Johnny Lee Rey for a writ of

mandamus. Rey asks that we direct the Honorable Ana Estevez, District Judge, 251st

Judicial District, to act upon a pending motion and to void an “Order to Withdraw Inmate

Funds” (Order to Withdraw). We deny the petition.


      The motion in question involved Rey’s effort to have the trial court vacate the

aforementioned Order to Withdraw. The trial court acted upon that motion by denying it

on June 25, 2010. A true and correct copy of that order is attached to this opinion as

exhibit A. Thus, the portion of Rey’s petition asking us to direct the trial court to act

upon his motion is now moot.


      To the extent that the trial court issued the Order to Withdraw and now denied

Rey’s motion to strike or otherwise vacate it, the appropriate avenue for relief available

to him is via appeal. Harrel v. State, 286 S.W.3d 315, 321 (Tex. 2009). Since the
Texas Supreme Court has so held, he has an adequate remedy of law and, therefore, is

not entitled to relief via mandamus.


      The petition for writ of mandamus is denied.




                                              Per Curiam




                                          2
3